Exhibit 10.44 Second Amendment and Consent Agreement


SECOND AMENDMENT AND CONSENT AGREEMENT




This Second Amendment and Consent Agreement is made as of the 21st day of
January , 2011 (“Agreement”) among Attitude Drinks Inc., a Delaware corporation
(the “Company”), and the signators hereto who are “Subscribers” under certain
Subscription Agreements with the Company dated October 23, 2007, January 8,
2008, September 29, 2008, January 27, 2009, March 30, 2009, and July 15, 2010,
respectively (collectively “Subscription Agreements”).


WHEREAS, the Company is in need of additional funding for its business
operations; and


WHEREAS, the Company is contemplating an additional investment of an aggregate
of up to $400,000 Purchase Price (“New Financing”) in secured promissory notes
(“Notes”) and common stock purchase warrants (“Warrants”) of the Company; and


NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:


1.           All capitalized terms herein shall have the meanings ascribed to
them in the Transaction Documents (as defined in the Subscription Agreements).


2.           The undersigned consent to the Company completing the New Financing
and to the amendment of the Security Agreement, and Guaranty to include the New
Financing as part of the Obligations and are secured by the Collateral pursuant
to the security interest granted pari passu among Subscribers and the investors
in the New Financing and in connection therewith authorize the Collateral Agent
to make such additional filings at the discretion of the Collateral Agent to
memorialize such agreement.


3.           Annexed hereto is the proposed Amended Schedule A to the Security
Agreement, Guaranty and Collateral Agent Agreement which includes the New
Financing.


4.           The undersigned Subscribers to the Subscription Agreements waive
the rights granted to them pursuant to Section 12(b), Right of First Refusal, of
the Subscription Agreements, only to the extent such rights relate to the New
Financing.


5.           The undersigned acknowledge that Events of Default have occurred in
notes currently issued and outstanding by the Company pursuant to the
Subscription Agreements, but waive the defaults, solely in connection with the
New Financing.


6.           All other terms of the Transaction Documents shall remain unamended
and in full force and effect.


7.           This Agreement constitutes the entire agreement among the parties,
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection herewith.  No changes, modifications, terminations or
waivers of any of the provisions hereof shall be binding unless in writing and
signed by all of the parties thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Except as expressly modified pursuant to this Agreement, the terms
of each Note remains unchanged and in full force and effect.
 
9.           This Agreement may be executed in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. This Agreement may also be
executed by either party hereto by facsimile signature, which shall be deemed to
be an original signature of such party hereon.






[Signatures to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.
 
 

 "COMPANY"     "THE COLLATERAL AGENT"    ATTITUDE DRINKS INC.     BARBARA R.
MITTMAN    a Delaware corporation                     By:
/s/ Roy Warren
   
/s/
  Its:
CEO
   
Name 
         
Title
               /s/Joseph Smith     /s/   SMIVEL, LLC     MONARCH CAPITAL FUND
LTD.   By: Joseph Smith, Partner                                       /s/  
ALPHA CAPITAL ANSTALT      CMS CAPITAL                           /s/            
WHALEHAVEN CAPITAL FUND LIMITED        MOMONA CAPITAL LLC                      
    /s/     /s/       CENTAURIAN FUND     NAOMI KLISSMAN                      
ESCROW AGENT                                   GRUSHKO & MITTMAN, P.C          
   

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED SCHEDULE A TO SECURITY AGREEMENT



LENDERS AND ADDRESSES
 
SMIVEL, LLC
12642 SW 103 Court
Miami, FL 33176
Attn: Joseph Smith, Partner
Tel: (305) 233-3353
 
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
 
WHALEHAVEN CAPITAL FUND LIMITED
3rd Fl., 14 Par-La-Ville Rd.
Hamilton, Bermuda HM08
Fax: (201) 782-9327
 
MONARCH CAPITAL FUND LTD.
Harbour House, 2nd Floor
Waterfront Drive, Road Town
Tortola, BVI
Fax (284) 494-4771
 
CMS CAPITAL
9612 Van Nuys Blvd. #108
Panorama City, CA 91402
Fax: (818) 907-3372
 
MOMONA CAPITAL LLC
150 Central Park South, 2nd Floor
New York, NY 10019
Fax: (212) 586-8244
 
CENTAURIAN FUND
739 Palmer Avenue
Teaneck, NJ 07666
Fax:
 
NAOMI KLISSMAN
5/16 Katzenlson Street
Jerusalem, Israel 92621
Fax:
 

 